Case 2:19-cv-10806-DSF-MAA Document 92-2 Filed 05/12/21 Page 1 of 4 Page ID #:2091



     1   ARASH BERAL (SBN 245219)
         ABeral@BlankRome.com
     2   Blank Rome LLP
         2029 Century Park East, 6th Floor
     3   Los Angeles, CA 90067
         Telephone: 424.239.3400
     4   Facsimile: 424.239.3434
     5   Attorneys for RAGEON, INC. and
         MICHAEL KRILIVSKY
     6

     7                               UNITED STATES DISTRICT COURT
     8           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
     9

    10   ATARI INTERACTIVE, INC.,                  Case No. 2:19-CV-10806-DSF-MAA
    11                    Plaintiff,               Honorable Dale S. Fischer
    12           vs.                               DECLARATION OF ARASH
                                                   BERAL IN SUPPORT OF NOTICE
    13   RAGEON, INC. and MICHAEL                  OF MOTION AND MOTION TO
         KRILIVSKY,                                WITHDRAW AS ATTORNEYS OF
    14                                             RECORD FOR DEFENDANTS
                          Defendants.              RAGEON, INC. AND MICHAEL
    15                                             KRILIVSKY;
    16                                             (Notice of Motion, Memorandum of
                                                   Points and Authorities, and Proposed
    17                                             Order submitted concurrently)
    18                                             Date:       June 14, 2021
                                                   Time:       1:30 p.m.
    19                                             Dept.:      7D
    20                                             Complaint filed:   December 20, 2019
                                                   Trial Date:        March 22, 2022
    21

    22

    23

    24

    25

    26

    27

    28
         160128.00605/125770677v.1
                   DECLARATION OF ARASH BERAL IN SUPPORT OF MOTION TO WITHDRAW AS
                                        ATTORNEYS OF RECORD
Case 2:19-cv-10806-DSF-MAA Document 92-2 Filed 05/12/21 Page 2 of 4 Page ID #:2092



     1                               DECLARATION OF ARASH BERAL
     2           I, ARASH BERAL, declare as follows:
     3           1.      I am an attorney at law duly licensed to practice before this Court and
     4   am a partner of the law firm Blank Rome, LLP, attorneys of record for Defendants
     5   RAGEON, INC. and MICHAEL KRILIVSKY, (“Defendants”). I submit this
     6   Declaration in support of Blank Rome LLP’s and Arash Beral’s Motion to
     7   Withdraw as Attorney of Record for Plaintiffs (the “Motion to Withdraw”).
     8           2.      Defendant RageOn, Inc. retained me to represent it in the instant
     9   litigation last summer. At the time, I was a partner at the law firm of Freeman,
    10   Freeman, & Smiley, LLP (“Freeman”).
    11           3.      On January 1, 2021, I moved from Freeman to Blank Rome LLP
    12   (“Blank Rome”), with representation of Defendants transferring to Blank Rome as
    13   well.
    14           4.      The case proceeded to discovery in mid- to late-January 2021, but by
    15   March 2021, the client-attorney relationship between Defendants and Blank Rome
    16   had already become strained.
    17           5.      Adverse results in an unrelated Canadian litigation by RageOn against
    18   Shopify, Inc. (the platform RageOn used to offer products for sale) effectively
    19   crippled RageOn’s ability to conduct business, and Defendants’ relationship with
    20   Blank Rome subsequently soured despite the fact that Blank Rome was not
    21   RageOn’s legal representative in that foreign action.
    22           6.      RageOn was allegedly forced to lay off all its staff as a result of the
    23   adverse result, and its dire financial situation suggested that outstanding attorney’s
    24   fees were unlikely to be paid in full.
    25           7.      Throughout April 2021, I sent Mr. Krilivsky at least 5 emails, all of
    26   which were ignored. I also sent text messages to Mr. Krilivsky and Mr. Krilivsky
    27   did not respond to those either. The emails and messages concerned discovery in
    28   this action and the failure of Defendants to pay Blank Rome’s bills.
         160128.00605/125770677v.1                    -1-
                   DECLARATION OF ARASH BERAL IN SUPPORT OF MOTION TO WITHDRAW AS
                                        ATTORNEYS OF RECORD
Case 2:19-cv-10806-DSF-MAA Document 92-2 Filed 05/12/21 Page 3 of 4 Page ID #:2093



     1           8.      Blank Rome has created separate billing matters for work we have
     2   performed for Defendants. With respect to the matter set up for this action, we’ve
     3   issued invoices in February, March, and April of this year. There is also an invoice
     4   going out this week in May. None of these invoices have been paid.
     5           9.      On April 29, 2021, I received correspondence from Bay Area
     6   Receivership Group (“BARG”) indicating that RageOn had, without any prior
     7   consultation with or notice to Blank Rome, assigned all of its assets to Gerathen (an
     8   ABC), LLC (“Gerathen”) in connection with an assignment for the benefit of
     9   creditors under California common law. A true and correct copy of the April 29,
    10   2021 BARG letter is attached hereto as Exhibit A.
    11           10.     At no point in time had I discussed the option of proceeding with an
    12   assignment for the benefit of creditors with Mr. Krilivsky, and the issuance of the
    13   BARG letter and assignment to Gerathen took me by surprise.
    14           11.     I understand that RageOn is to be liquidated and does not intend to
    15   substitute in new counsel in this action. I further understand that Defendants’
    16   position is that any outstanding attorney’s fees constitute a claim under the
    17   assignment procedures, and that no direct payment would be timely forthcoming
    18   from Defendants to Blank Rome.
    19           12.     On May 2, 2021 and again on May 7, 2021 (after I had a lengthy
    20   discussion with Mr. Krilivsky via web conference that same day), I provided
    21   written email notice that Blank Rome has terminated its relationship with
    22   Defendants and that it intends to file this Motion. I also explained and provided
    23   Defendants a full and complete recitation of their rights, as well as the upcoming
    24   dates and deadlines in this action.
    25           13.     In light of these reasons, I request that we be permitted to withdraw as
    26   soon as possible.
    27           I declare under penalty of perjury under the law of the United States of
    28   America that the foregoing is true and correct.
         160128.00605/125770677v.1                   -2-
                   DECLARATION OF ARASH BERAL IN SUPPORT OF MOTION TO WITHDRAW AS
                                        ATTORNEYS OF RECORD
Case 2:19-cv-10806-DSF-MAA Document 92-2 Filed 05/12/21 Page 4 of 4 Page ID #:2094



     1           Executed this 12th day of May, 2021, in Los Angeles, California.
     2

     3

     4                                       By: /s/ Arash Beral
     5                                               Arash Beral, Declarant

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

         160128.00605/125770677v.1                -3-
                   DECLARATION OF ARASH BERAL IN SUPPORT OF MOTION TO WITHDRAW AS
                                        ATTORNEYS OF RECORD
